DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 	Applicant is reminded that their specification is not to exceed 150 words in length.
 
Claim Objections
 Claim 4 is objected to because of the following informalities:  Applicant uses the term “the anterior cortex from a femur”.  This should read “the anterior cortex of the  objected to because of the following informalities:  The claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1, 4, 7 and 12, Applicant uses the claim term “and/or”.  It is unclear how the term and/or is to be interpreted as and/or gives the limitation of both being necessary while also the need for only one or the other.  For the purpose of examination, the term “and/or” is being interpreted as “at least one of”.  The Examiner suggests amending the claim to recite “at least one of” to rectify the issue.
 	Regarding claim 4, Applicant uses the term “a medial epiphyseal bone”.  The “medial epiphyseal bone” is not a known anatomical term for a bone of the human body.  It is unclear what part of the human anatomy applicant is attempting to claim, the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aram et al. (US 2014/0257309).
 	Regarding claim 1, Aram et al. disclose in a first embodiment a system for implant revision surgery comprising a reference jig (100) having a body (112) having at least one contact surface (128, figure 9) corresponding to an implant abutment surface of an implanted implant for complementary connection with the implant abutment surface (¶96, figures 17-21), a patient specific contact surface (140, figure 9) being a negative contour matching a surface of a bone for unique complementary contact of the e.g. 102) in a reference anchor surface of a bone (figure 20), and a patient- specific geometry between the at least one contact surface and the at least one guide interfacing portion (figures 17-21), so as to position and/or orient the at least one guide interfacing portion relative to the reference anchor surface (figures 17-21). 	Regarding claim 2, Aram et al. disclose the at least one guide reference is a pair of guide pins (102’s). 	Regarding claim 5, Aram et al. the contact surface corresponding to an implant abutment surface is shaped as a negative of a distal of a femoral implant (figures 18-19). 	Regarding claim 6, Aram et al. disclose the at least one guide interfacing portion is configured to be opposite one of the medial aspect, the lateral aspect and the superior tubercle from a tibia (figures 10-11).

 	Regarding claim 7, Aram et al. disclose a system for implant revision surgery comprising a reference jig (100) having a body (112) having at least one contact surface (128) corresponding to an implant abutment surface of an implanted implant for complementary connection with the implant abutment surface (figures 17-21, ¶96), at least one guide interfacing portion (146’s) configured to guide a planting of at least one guide reference (e.g. 102) in a reference anchor surface of a bone (figure 20), and a patient-specific geometry between the at least one contact surface and the at least one guide interfacing portion (figures 17-21), so as to position and/or orient the at least one 
 	Regarding claim 8, Aram et al. disclose the reference jig has a patient specific contact surface (140, figure 9) being a negative contour matching a surface of a bone for unique complementary contact of the patient specific contact surface with the bone (¶99). 	Regarding claim 9, Aram et al. disclose the at least one guide reference is a pair of guide pins (102’s). 	Regarding claim 10, Aram et al. disclose the contact surface corresponding to an implant abutment surface is shaped as a negative of a distal of a femoral implant (¶96).	Regarding claim 11, Aram et al. disclose the at least one guide interfacing portion is configured to be opposite a medial epiphyseal bone and/or the anterior cortex from a femur (figure 20). 	Regarding claim 14, Aram et al. disclose the revision jig is a stock component (106 is a stock component, not patient-specific). 	Regarding claim 15, Aram et al. disclose the revision jig (110) has at least one patient-specific geometry between the guide interfacing portion and the at least one tool 
 	Regarding claim 1, Aram et al. disclose in a second embodiment a system for implant revision surgery comprising a reference jig (600) having a body (612) having at least one contact surface (620, figures 38-39) corresponding to an implant abutment surface of an implanted implant for complementary connection with the implant abutment surface (¶152, figures 38-41), a patient specific contact surface (644, figure 40) being a negative contour matching a surface of a bone for unique complementary contact of the patient specific contact surface with the bone (¶154), at least one guide interfacing portion (652’s) configured to guide a planting of at least one guide reference (e.g. 102) in a reference anchor surface of a bone (figure 41), and a patient- specific geometry between the at least one contact surface and the at least one guide interfacing portion (figures 38-41), so as to position and/or orient the at least one guide interfacing portion relative to the reference anchor surface (figures 38-41). 	Regarding claim 3, Aram et al. disclose the contact surface corresponding to an implant abutment surface is shaped as a negative of a tibial plateau portion (22) of an implant (figures 39-41, ¶152). 	Regarding claim  4, Aram et al. disclose the at least one guide interfacing portion is configured to be opposite a medial epiphyseal bone and/or the anterior cortex from a femur (figures 38, 41).

 	Regarding claim 7, Aram et al. disclose in a second embodiment a system for implant revision surgery comprising a reference jig (600) having a body (612) having at e.g. 102) in a reference anchor surface of a bone (figure 41), and a patient-specific geometry between the at least one contact surface and the at least one guide interfacing portion (figures 38-41), so as to position and/or orient the at least one guide interfacing portion relative to the at least one reference anchor surface (figures 38-41); and a revision jig (106 + 110, ¶94) including at least another guide interfacing portion (290’s) for engagement with the at least one guide reference (¶94), at least one tool interface portion (248/252’s/260/262) positioned and/or oriented relative to the guide reference, the at least one tool interface portion adapted to be interfaced with a tool altering the bone to perform cuts for subsequently installing a replacement implant (¶117-119). 	Regarding claim 12, Aram et al. disclose the contact surface (620, figure 39, ¶152) corresponding to an implant abutment surface is shaped as a negative of a tibial plateau portion (22) of an implant (figures 38, 41 ¶152). 	Regarding claim 13, Aram et al. disclose the at least one guide interfacing portion is configured to be opposite one of the medial aspect, the lateral aspect and the superior tubercle from a tibia (figure 41).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775